Citation Nr: 1640682	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-44 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, including secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.

In June 2014, the Board remanded this matter for additional development.   

The issues of entitlement to service connection for left knee, right Achilles, and bilateral hip disabilities are the subject of a pending Board hearing request, and will be addressed by a separate Board decision at the appropriate time, as necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability.  He attributes this condition to an inservice injury to his lumbar spine.  Alternatively, he contends that this condition was aggravated by his service-connected right knee disability.

Initially, the Board finds that the record does not contain an adequate medical opinion addressing whether the Veteran's current low back disability is related to his in-service lower back strain in December 1991.  Specifically, service connection on a direct basis was not addressed by the VA examiners in July 2009 or August 2014.  Moreover, while the August 2014 private medical opinion from A.M., M.D., does address this issue, Dr. M. did not provide any rationale in support of the opinion provided, and it is unclear what records, if any, were considered in rendering that opinion.    

The Board also finds that an additional opinion is needed on the question of whether the Veteran's current low back disability was proximately due to or was aggravated beyond normal progression due to his service-connected right knee disability.  Specifically, it is unclear what records, if any, were considered by R.S., M.D., in rendering his October 2008 medical opinion.  Moreover, the August 2014 VA medical opinion, the only VA medical opinion which addresses aggravation, did not address post service treatment records documenting antalgic gait as early as September 1994.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his low back disability.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those contained in the claims file.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After completion of the foregoing, the Veteran must be afforded the appropriate examination to determine whether his current low back disability is related to his military service or was caused or aggravated by his service-connected right knee disability.  

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner the examiner    should opine as to:

A.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability is etiologically related to his active service, including his low back strain incurred in December 1991.  The examiner should explain why      or why not. 

B.  If not related to service, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability was caused by or permanently worsened beyond normal progression (as opposed to a temporary exacerbation of symptoms) by his service-connected right knee disability, to include   as a result of gait disturbance (first noted in September 1994).

If the low back disability is permanently worsened beyond normal progression (aggravated), then the examiner should quantify the degree of aggravation,     if possible.  A complete rationale for all opinions expressed should be provided.

3.  After undertaking the above development and any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied issue a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




